           Case 3:19-cv-05701-SI Document 51 Filed 08/31/20 Page 1 of 6




 1 SUSAN S. MUCK (CSB No. 126930)
   smuck@fenwick.com
 2 CATHERINE KEVANE (CSB No. 215501)
   ckevane@fenwick.com
 3 FIONA TANG (CSB No. 298101)
   ftang@fenwick.com
 4 KATHERINE A. MARSHALL (CSB No. 327042)
   kmarshall@fenwick.com
 5 FENWICK & WEST LLP
   555 California Street, 12th Floor
 6 San Francisco, CA 94104
   Telephone:     415.875.2300
 7 Facsimile:     415.281.1350

 8 FELIX LEE (CSB No. 197084)
   flee@fenwick.com
 9 FENWICK & WEST LLP
   801 California Street
10 Mountain View, CA 94041
   Telephone:     650.988.8500
11 Facsimile:     650.938.5200

12 Attorneys for Defendants
   TIEN TZUO, TYLER SLOAT, PETER
13 FENTON, KENNETH A. GOLDMAN,
   TIMOTHY HALEY, JASON PRESSMAN,
14 MICHELANGELO VOLPI, MAGDALENA
   YESIL, AND NOMINAL DEFENDANT
15 ZUORA, INC.

16

17                               UNITED STATES DISTRICT COURT
18                          NORTHERN DISTRICT OF CALIFORNIA

19                                  SAN FRANCISCO DIVISION

20
   IN RE ZUORA, INC. DERIVATIVE               Lead Case No. 3:19-cv-05701-SI
21 LITIGATION                                 (Consolidated with Case No. 3:19-cv-05702-SI)
22                                            STIPULATION AND [PROPOSED] ORDER
     This Document Relates To:                STAYING ACTION
23
                ALL ACTIONS.
24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                            LEAD CASE NO. 3:19-CV-05701-SI
     STAYING ACTION
            Case 3:19-cv-05701-SI Document 51 Filed 08/31/20 Page 2 of 6




 1          Plaintiffs Andrew Lichter and Keith Beavan (collectively, “Plaintiffs”), defendants Tien

 2 Tzuo, Tyler Sloat, Peter Fenton, Kenneth A. Goldman, Timothy Haley, Jason Pressman,

 3 Michelangelo Volpi, and Magdalena Yesil (collectively the “Individual Defendants”), and nominal

 4 defendant Zuora, Inc. (“Zuora” and, with the Individual Defendants, “Defendants”), by and through

 5 their undersigned counsel, hereby stipulate as follows:

 6          WHEREAS, on November 5, 2019, the Court entered an order finding Plaintiffs’ individual

 7 stockholder derivative actions were related to Roberts v. Zuora, Inc., Case No. 3:19-cv-03422-SI

 8 (the “Securities Action”), a securities class action also pending before the Court, pursuant to Civil

 9 Local Rule 3-12 (Dkt. No. 14);

10          WHEREAS, on February 10, 2020, the Court entered an order approving the Plaintiffs’ and

11 Defendants’ (collectively, “Parties”) stipulation to consolidate Plaintiffs’ individual stockholder

12 derivative actions (collectively, the “Consolidated Action”) (Dkt. No. 38) (the “Consolidation

13 Order”);

14          WHEREAS, on December 12, 2019, the Court entered a Joint Stipulation and Order

15 Adjourning Case Management Conference and Setting Briefing Schedule for Consolidation of

16 Related Actions and Defendants’ Time to Respond (Dkt. No. 20) providing that, among other things,

17 Defendants’ time to respond shall not be less than 60 days after the Consolidation Order;

18          WHEREAS, on April 3, 2020, the Court entered a Stipulation and Order (Dkt. No. 42) that

19 provided in pertinent part that this Consolidated Action, including all deadlines and hearings, would

20 be stayed until the earlier of either of the following events: (i) the Securities Action is dismissed

21 with prejudice; or (ii) Defendants file an answer in the Securities Action;

22          WHEREAS, on June 11, 2020, Defendants in the Securities Action filed an answer to the

23 Securities Action Complaint (Dkt. No. 84);

24          WHEREAS, the Parties agree that, given the circumstances of this Consolidated Action and

25 the factually-related Securities Action, it remains in the best interests of Zuora to temporarily stay

26 the Consolidated Action to avoid inefficiencies and duplicative efforts, and better preserve the

27 resources of the Parties and the Court;

28
                                                     -1-
     STIPULATION AND [PROPOSED] ORDER                                       LEAD CASE NO.: 3:19-CV-05701-SI
     STAYING ACTION
            Case 3:19-cv-05701-SI Document 51 Filed 08/31/20 Page 3 of 6




 1          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties,

 2 through their respective counsel of record and subject to approval of the Court, as follows:

 3          1.        This Consolidated Action, including all deadlines and hearings, shall be stayed until

 4 the completion of fact discovery in the Securities Action.

 5          2.        In the event that the parties to the Securities Action and/or any derivative actions

 6 based on the same or similar facts as those alleged in this Consolidated Action agree to attend either

 7 a court-ordered settlement conference or party-scheduled mediation, Defendants shall provide

 8 Plaintiffs with reasonable advance notice and shall invite Plaintiffs to participate therein subject to

 9 Defendants seeking and receiving permission from the Court and the other parties to the mediation

10 and/or settlement conference; provided that in the event such permission is not received, Defendants

11 will offer to mediate with Plaintiffs at or about the same time.

12          3.        Notwithstanding the stipulated stay, Plaintiffs shall be permitted to file a consolidated

13 complaint during the pendency of the stay consistent with the terms of Paragraphs 4 through 6 herein.

14 Defendants shall be under no obligation to respond to any complaint while the stay is in effect.

15          4.        While the Consolidated Action is stayed, subject to entry of a Stipulated Protective

16 Order in the Consolidated Action, and subject to the restrictions set forth in this Paragraph and

17 Paragraphs 5 and 6 herein, Defendants shall promptly provide Plaintiffs, with undersigned counsel

18 as Plaintiff’s designated receiving agent, copies of any documents produced by Zuora in response to

19 any demand pursuant to Section 220 of the Delaware General Corporate Law, 8 Del. C. §220, based

20 on the same or similar facts as those alleged in this Consolidated Action (the “Documents”).

21          5.        Upon the close of fact discovery in the Securities Action, the Parties shall meet and

22 confer to identify which documents, responses to interrogatories, requests for admission and/or

23 deposition testimony from the Securities Action shall be produced to Plaintiffs. Upon completion of

24 such meet and confer and agreement on scope of production, the agreed-upon discovery materials

25 shall be produced to Plaintiffs within thirty (30) days. The production of such materials will also be

26 subject to the entry of a mutually agreeable confidentiality order in this matter. In the event that a

27 court-ordered settlement conference or party-scheduled mediation is set prior to close of fact

28
                                                         -2-
     STIPULATION AND [PROPOSED] ORDER                                           LEAD CASE NO.: 3:19-CV-05701-SI
     STAYING ACTION
            Case 3:19-cv-05701-SI Document 51 Filed 08/31/20 Page 4 of 6




 1 discovery in the Securities Action, the Parties to this Consolidated Action shall meet and confer to

 2 identify which documents, responses to interrogatories, requests for admission and/or deposition

 3 testimony from the Securities Action shall be produced to Plaintiffs sufficiently in advance of the

 4 settlement conference or mediation.

 5          6.        Any provision of Documents pursuant to this Stipulation will not constitute a waiver

 6 of, or in any way limit, Defendants’ right to file a motion to dismiss arguing that Plaintiffs fail to

 7 adequately plead demand futility. Plaintiffs agree that, prior to a finding at the pleading stage that

 8 Plaintiffs have adequately alleged demand futility, any Documents, materials or information

 9 obtained pursuant to this Stipulation shall not be used to supplement Plaintiffs’ allegations of

10 demand futility absent written agreement of the Parties. Nor shall the existence and terms of this

11 Stipulation be used as support for any argument that demand is futile or that Plaintiffs are entitled to

12 discovery in aid of pleading demand futility.

13          7.        While the Consolidated Action is stayed, Defendants shall promptly notify Plaintiffs,

14 through their undersigned counsel, of the filing of any derivative action(s) based on the same or

15 similar facts as those alleged in this Consolidated Action.

16          8.        If any derivative action based on the same or similar set of facts as those alleged in

17 this Consolidated Action is not stayed for a similar or longer duration than the stay of the

18 Consolidated Action, Plaintiffs in the Consolidated Action shall have the option to terminate the stay

19 of the Consolidated Action. In the event Plaintiffs elect to terminate the stay, Plaintiffs shall provide

20 notice of such election to the undersigned counsel for Defendants via email. Within fourteen (14)

21 days after the notice of termination, the parties shall meet and confer and submit a proposed schedule

22 to the Court for further proceedings in this action, including dates by which Plaintiffs must file a

23 consolidated complaint or designate an operative complaint, and a date by which Defendants must

24 answer or otherwise respond to the operative complaint in this Consolidated Action. Termination

25 of the stay of the Consolidated Action shall be effective thirty (30) days after Plaintiffs provide

26 notice of termination.

27

28
                                                        -3-
     STIPULATION AND [PROPOSED] ORDER                                         LEAD CASE NO.: 3:19-CV-05701-SI
     STAYING ACTION
            Case 3:19-cv-05701-SI Document 51 Filed 08/31/20 Page 5 of 6




 1          9.        By entering into this Stipulation, the Parties do not waive any rights not specifically

 2 addressed herein, including the right to pursue formal discovery after the stay is lifted, the right to

 3 object to any formal discovery, the right to move for a future stay, and the right to file any other

 4 motion that any party deems appropriate.

 5          10.       After the stay is lifted, Defendants shall not move to stay this Consolidated Action in

 6 deference to any other derivative action.

 7          IT IS SO STIPULATED.

 8
      DATED: August 28, 2020                               THE ROSEN LAW FIRM, P.A.
 9

10
                                                           By:    /s/ Laurence M. Rosen
11                                                         Laurence M. Rosen (SBN 219683)
                                                           355 South Grand Avenue, Suite 2450
12                                                         Los Angeles, CA 90071
                                                           Telephone: (213) 785-2610
13
                                                           Facsimile: (213) 226-4684
14                                                         Email: lrosen@rosenlegal.com

15                                                         THE BROWN LAW FIRM, P.C.
                                                           Timothy Brown
16                                                         240 Townsend Square
                                                           Oyster Bay, NY 11771
17
                                                           Telephone: (516) 922-5427
18                                                         Facsimile: (516) 344-6204
                                                           Email: tbrown@thebrownlawfirm.net
19
                                                           Co-Lead Counsel for Plaintiffs
20

21

22

23

24

25

26

27

28
                                                        -4-
     STIPULATION AND [PROPOSED] ORDER                                          LEAD CASE NO.: 3:19-CV-05701-SI
     STAYING ACTION
            Case 3:19-cv-05701-SI Document 51 Filed 08/31/20 Page 6 of 6




      DATED: August 28, 2020                             FENWICK & WEST LLP
 1

 2
                                                         By:    /s/ Catherine D. Kevane
 3                                                       Susan S. Muck
                                                         Catherine D. Kevane
 4                                                       Katherine A. Marshall
                                                         Fenwick & West LLP
 5
                                                         555 California Street
 6                                                       San Francisco, CA 94104
                                                         Telephone: (415) 875-2300
 7                                                       Facsimile: (415) 281-1350
                                                         Email: smuck@fenwick.com
 8                                                       Email: ckevane@fenwick.com
                                                         Email: kmarshall@fenwick.com
 9

10                                                       Counsel for Defendants Tien Tzuo, Tyler
                                                         Sloat, Peter Fenton, Kenneth A. Goldman,
11                                                       Timothy Haley, Jason Pressman,
                                                         Michelangelo Volpi, and Magdalena Yesil, and
12                                                       Nominal Defendant Zuora, Inc.
13          Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in filing this stipulation.
14
     DATED: August 28, 2020                            By:    /s/ Catherine D. Kevane
15                                                                  Catherine Kevane

16                                                    ***
17
                                            [PROPOSED] ORDER
18
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
19

20
      DATED: August 31, 2020
21                                                       The Honorable Susan Illston
                                                         United States District Court Judge
22

23

24

25

26

27

28
                                                       -5-
     STIPULATION AND [PROPOSED] ORDER                                         LEAD CASE NO.: 3:19-CV-05701-SI
     STAYING ACTION
